Citation Nr: 0002559	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for left knee 
meniscectomy, currently evaluated as 10 percent disabling.

2. Entitlement to an increased (compensable) evaluation for 
genital herpes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed his Notice of Disagreement 
with that decision in July 1994 and the RO issued a Statement 
of the Case in October 1994.  The veteran completed his 
appeal with filing his substantive appeal in January 1995.


FINDINGS OF FACT

1.  The veteran's service-connected left knee meniscectomy is 
manifested by complaints of pain and clinically demonstrated 
range of motion from 0 to 90 degrees. 

2.  The veteran's service-connected genital herpes is 
productive of slight exfoliation, exudation or itching on a 
small nonexposed area. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's left knee meniscectomy 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).

2.  The schedular criteria for entitlement to a compensable 
rating for the veteran's genital herpes have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected disabilities 
are more severely disabling than reflected by his current 
disability ratings.  Specifically, he stated in his 
substantive appeal of December 1994 that he experiences 
sometimes severe outbreaks of his genital herpes.  He further 
noted that he experiences a loss in his range of motion in 
his left knee and has pain in the knee if it gets cold.  He 
also stated that his knee disability reduces his production 
and safety at his job.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224  (1995).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After reviewing the record which 
includes various VA outpatient and examination reports, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's claims and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

With regard to the left knee disability issue, the Board 
observes here that disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations on which a rating is based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence in part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  Painful motion 
is an important factor of disability.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Left Knee Disability

Service connection for the left knee disability was 
established, as mentioned above, by rating decision of July 
1994.  A 10 percent rating was established and that rating 
continues.  The veteran argues that this rating does not 
adequately reflect the severity of his disability.

Service medical records in this case show that the veteran 
injured his knee originally while wrestling in the service.  
He sought treatment many times in service and was diagnosed 
variously with left knee strain and a MCL tear.  A x-ray 
taken in February 1992 showed mild soft tissue prominence but 
no osseous defect.

Since service, the veteran reports continuing treatment for 
this left knee disability.  Specifically, he underwent a 
repair of the medial meniscus of the left knee in February 
1994.  By June 1994, when the veteran underwent a VA 
examination, he was noted to have three well healed one-
centimeter scars on his left knee.  There was tenderness on 
the medial aspect, but no warmth or swelling.  Drawer and 
McMurray signs were negative.  There was no ballottement 
present and muscle strength was decreased against flexion and 
extension with resistance as compared with the right.  There 
was no atrophy.  The veteran was diagnosed with status post 
left meniscectomy with residuals and decreased muscle 
strength. 

The veteran also has submitted private MRI reports dated 
January 1994 and February 1995.  In January 1994 the MRI 
noted a complex tear of the posterior horn of the medial 
meniscus.  By February 1995, the MRI showed small joint 
effusion and signal changes within the posterior horn of the 
medial meniscus and the signal changes appeared confined 
mostly to the periphery of the meniscal tissue.

In March 1996, the veteran underwent another VA examination 
and he could ambulate without assistance.  His knee showed 
arthroscopic surgery scars.  He had some medial compartment 
tenderness and some slight pain with motion to 20 degrees 
flexion.  There was no effusion, crepitance or patellofemoral 
pain.  There was no lateral joint line pain and the knee was 
stable.  The diagnosis was residuals of postoperative 
meniscectomy of the left knee.

In February 1997, the veteran underwent further VA 
examination.  He complained of periodic severe pain and 
reported that prolonged sitting, walking or cold weather 
aggravated the pain.  Examination of the knee revealed range 
of motion to 115 degrees with pain on flexion.  There was no 
swelling and no gross instability.  He was diagnosed with 
postoperative residuals of the left knee.

Finally, VA outpatient treatment records cover from June 1993 
to February 1998.  During that time, the veteran sought 
treatment for left knee pain on several occasions.  In 
January 1993 the veteran reported on a Persian Gulf 
evaluation that he injured his left knee while in service and 
that his knee would pop out and swell when he tried to extend 
it.  In September 1994 the veteran was noted to have left 
medial meniscus, inflammation pain and flexion was limited to 
90-100 degrees.  In January 1998, the veteran reported a 
recent increased in pain and his range of motion was to 120 
degrees.  The physician noted a stable left knee.

The veteran's left knee disability has been assigned a 10 
percent evaluation pursuant to the criteria set out in 
38 C.F.R. § 4.71a, Diagnostic Code 5259 for semilunar removal 
of cartilage, symptomatic.  This 10 percent rating is the 
highest disability evaluation allowed under this code so the 
Board will consider whether any other diagnostic code would 
provide a greater disability evaluation given the veteran's 
symptomatology.

Initially, the Board notes that, in the absence of symptoms 
like ankylosis, recurrent subluxation and lateral 
instability, there is no basis upon which to assign a higher 
evaluation under Diagnostic Codes 5256 or 5257.  Further, the 
veteran's cartilage has been removed, so it is not dislocated 
as contemplated by Diagnostic Code 5258.

The Board does note, however, that February 1997 and January 
1998 examinations did reveal some quantifiable limitation of 
motion. In this regard, flexion of the left knee was 
reportedly limited to 115 degrees.  Further, in January 1998, 
flexion was limited to 120 degrees.  Normal flexion of the 
knee is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee and provide that a 0 percent rating will be 
assigned for flexion limited to 60 degrees and extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees and extension is limited to 
10 degrees.  It is readily clear from the medical evidence 
that the limitation of flexion to 115 or 120 degrees shown at 
these examinations do not meet the criteria for a compensable 
rating under Codes 5260 or 5261.  

Further, there is no evidence that the veteran's 
symptomatology warrants a higher evaluation due to additional 
functional loss.  There is evidence of pain on motion, but no 
showing that such pain limits motion to such a degree so as 
to warrant a rating in excess of 10 percent under Codes 5260, 
5261.  Moreover, there is no evidence of effusion, 
instability or incoordination on use to the extent that would 
permit assignment of a higher rating with consideration given 
to 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In sum, while the Board recognizes the veteran's complaints, 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent at this time under any 
applicable criteria.  

Genital Herpes

Service connection for genital herpes was also established by 
the July 1994 rating decision mentioned above.  Further, a 
noncompensable evaluation was assigned.  The veteran contends 
a higher evaluation should be assigned as the disease cannot 
be cured and he sometimes experiences severe outbreaks.  

The Board notes here that the medical evidence consists of VA 
outpatient records, a June 1994 VA examination and the 
veteran's service medical records.  The Board notes that the 
veteran was scheduled for a VA skin examination in July 1998 
and he failed to report.  However, the VA outpatient records 
cover to January 1998 and the Board will proceed to an 
adjudication on the available evidence.

In service, the veteran reported no lesions in June 1991 but 
his lymphnodes were tender to the touch.  He later reported 
an itching rash on his penis and edema of his glands with 
pain on palpation.

In June 1994, the veteran underwent a VA examination and one 
small 2-mm lesion was noted.  It was scabbed over with no 
sign of infection present.  There were no other lesions noted 
and the veteran was diagnosed with herpes.  Outpatient 
records from January 1993 to February 1998 also describe the 
veteran's treatment for herpes.  There is a herpes diagnosis 
of record in September 1996 and a request for a follow up 
appointment in July 1995.  In July 1994, the veteran was 
noted to have a painless papule in the pubic area on the 
right that was not erythematous and there was no inguinal 
adenopathy.  In July 1995, the veteran had a vesicular lesion 
at the right side of the base of the penis.  Again, in March 
1997 he was diagnosed with genital herpes with a lesion at 
the right base of his penis.  Similarly, in September the 
veteran has a vesicular lesion at the base of his penis.

The veteran's disability has been evaluated as noncompensable 
by analogy under 38 C.F.R. § 4.119, Diagnostic Code 7806, the 
code for eczema.  A noncompensable evaluation is warranted 
under this code if there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is warranted where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

The veteran's herpes, while clearly problematic and 
recurrent, is not productive of symptoms that warrant a 
compensable evaluation.  There is no evidence of itching or 
exudation.  Further, there is no exfoliation.  Finally, the 
area affected by the herpes is neither exposed nor extensive.  
The area has only been described as a small area at the base 
of the veteran's penis.  As such, a compensable evaluation is 
not warranted in this matter.

Conclusion

In considering both issues on appeal, the Board has reviewed 
the evidence keeping in mind the reasonable doubt provisions 
of 38 U.S.C.A. § 5107(b).  However, there is not such a state 
of equipoise of the positive evidence and the negative 
evidence as to either issue to otherwise permit favorable 
decisions. 

Further, there is no evidence that an extraschedular 
evaluation is warranted in this matter either.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service connected 
disorders in question have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that there is nothing in this case to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

